Exhibit 10(a)

[CANADIAN EXECUTIVE – CEO]

EMPLOYMENT AGREEMENT

Between

THE TDL GROUP CORP.

And

TIM HORTONS INC.

And

 

--------------------------------------------------------------------------------

This Agreement is made and entered into as of December 5, 2006, by and between
The TDL Group Corp., an Ontario corporation (the “EMPLOYER”), TIM HORTONS INC.,
a Delaware corporation (“THI”) and                     , an individual (the
“EXECUTIVE”), who are the parties to this Agreement.

RECITALS

(1) Certain subsidiaries of THI, including the EMPLOYER, are engaged in the
business of owning, operating and franchising Tim Hortons retail outlets and
carrying on ancillary activities incident thereto (the “Business”).

(2) The EXECUTIVE possesses unique skills, knowledge and experience relating to
the Business.

(3) The EXECUTIVE is currently employed by the EMPLOYER, an indirect,
wholly-owned subsidiary of THI, and desires to continue to be employed by the
EMPLOYER.

(4) EMPLOYER desires to be assured of the continued services of the EXECUTIVE
and to afford him/her the job security this Agreement provides without, however,
increasing the compensation s/he would otherwise obtain were it not for the
occurrence of events foreseen by this Agreement, and the EXECUTIVE desires to be
assured that, in the event of a substantial change in the control of THI, the
terms, conditions and environment of his/her employment will not be unreasonably
affected.



--------------------------------------------------------------------------------

(5) Except as described below, this Agreement is intended to be in addition to
any other agreements the parties may have entered into prior to the date hereof,
or may enter into prior to a CHANGE IN CONTROL as defined herein, regarding the
EXECUTIVE’S employment.

(6) THI and EMPLOYER desire to be assured of the objectivity of the EXECUTIVE in
evaluating a potential offer, the effect of which would be a change of control
of THI, and advising whether or not s/he believes a potential change of control
is in the best interests of THI and its shareholders. THI and EMPLOYER further
desire to be assured of the dedication of the EXECUTIVE to maximizing the value
to be received by the shareholders of THI in the circumstances of negotiating or
otherwise responding to a proposed change of control, and to be assured of the
continuity of services of the EXECUTIVE during such time as a proposed change of
control is under negotiation or otherwise pending.

(7) The EXECUTIVE entered into an Employment Agreement with Wendy’s
International, Inc. (“Wendy’s”) providing for certain rights and benefits upon a
change in control of Wendy’s (“Prior Agreement”). EXECUTIVE understands,
acknowledges, and agrees that this Agreement is made and entered into by THI and
EMPLOYER as a replacement of and to supersede the Prior Agreement, in its
entirety, as further described in Section 18 hereof.

(8) THI is a party to this Agreement for purposes of the provisions of
Section 3, 4, 5, 6, 8 and 10 through 18 hereof.

In consideration of their mutual covenants expressed herein and for other
consideration described herein and as otherwise given by the parties, the
parties, intending to be legally bound hereby, agree as follows:

Section 1. EXECUTIVE’S Rights to Continued Employment in the event of a CHANGE
IN CONTROL of THI.

For purposes of this Agreement a “CHANGE IN CONTROL” shall mean the occurrence
of:

(a) An acquisition (other than directly from THI) of any common stock or other
voting securities of THI entitled to vote generally for the election of
directors (the “Voting Securities”) by any “Person” (as the term “person” is
used for purposes of Section 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), immediately after which such Person has
“Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of thirty percent (30%) or more of the then outstanding shares of
THI common stock or the combined voting power of THI’s then outstanding Voting
Securities; provided, however, in determining whether a CHANGE IN CONTROL has
occurred, Voting Securities which are acquired in a “Non-Control Acquisition”
(as hereinafter defined) shall not constitute

 

2



--------------------------------------------------------------------------------

an acquisition which would cause a CHANGE IN CONTROL. A “Non-Control
Acquisition” shall mean an acquisition by (i) an employee benefit plan (or a
trust forming a part thereof) for the benefit of employees of (A) THI or (B) any
corporation or other Person of which a majority of its voting power or its
voting equity securities or equity interest is owned, directly or indirectly, by
THI (for purposes of this definition, a “Subsidiary”), (ii) THI or its
Subsidiaries, or (iii) any Person in connection with a “Non-Control Transaction”
(as hereinafter defined);

(b) The individuals who, as of December 5, 2006, are members of the Board of THI
(the “Incumbent Board”), cease for any reason to constitute at least seventy
percent (70%) of the members of the Board; provided, however, that if the
election, or nomination for election by THI common stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Plan, be considered as a member of
the Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a “Proxy Contest”)
including by reason of any agreement intended to avoid or settle any Proxy
Contest; or

(c) The consummation of:

(i) A merger, consolidation or reorganization with or into THI or in which
securities of THI are issued, unless such merger, consolidation or
reorganization is a “Non-Control Transaction.” A “Non-Control Transaction” shall
mean a merger, consolidation or reorganization with or into THI or in which
securities of THI are issued where:

(A) the stockholders of THI, immediately before such merger, consolidation or
reorganization, own directly or indirectly immediately following such merger,
consolidation or reorganization, at least seventy percent (70%) of the combined
voting power of the outstanding voting securities of the corporation resulting
from such merger or consolidation or reorganization (the “Surviving THI”) in
substantially the same proportion as their ownership of the Voting Securities
immediately before such merger, consolidation or reorganization,

(B) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least two-thirds of the members of the board of
directors of the Surviving THI, or a corporation beneficially directly or
indirectly owning a majority of the Voting Securities of the Surviving THI, and

 

3



--------------------------------------------------------------------------------

(C) no Person other than (i) THI, (ii) any Subsidiary, (iii) any employee
benefit plan (or any trust forming a part thereof) that, immediately prior to
such merger, consolidation or reorganization, was for the benefit of employees
of THI or any Subsidiary, or (iv) any Person who, immediately prior to such
merger, consolidation or reorganization had Beneficial Ownership of thirty
percent (30%) or more of the then outstanding Voting Securities or common stock
of THI, has Beneficial Ownership of thirty percent (30%) or more of the combined
voting power of the Surviving THI then outstanding voting securities or its
common stock;

(ii) A complete liquidation or dissolution of THI; or

(iii) The sale or other disposition of all or substantially all of the assets of
THI to any Person (other than a transfer to a Subsidiary).

Notwithstanding the foregoing, a CHANGE IN CONTROL shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding common stock or Voting
Securities as a result of the acquisition of common stock or Voting Securities
by THI which, by reducing the number of shares of common stock or Voting
Securities then outstanding, increases the proportional number of shares
Beneficially Owned by the Subject Persons, provided that if a CHANGE IN CONTROL
would occur (but for the operation of this sentence) as a result of the
acquisition of common stock or Voting Securities by THI, and after such share
acquisition by THI, the Subject Person becomes the Beneficial Owner of any
additional common stock or Voting Securities which increases the percentage of
the then outstanding Voting Securities Beneficially Owned by the Subject Person,
then a CHANGE IN CONTROL shall occur.

If the EXECUTIVE’S employment is terminated by the EMPLOYER without CAUSE prior
to the date of a CHANGE IN CONTROL but the EXECUTIVE reasonably demonstrates
that the termination (A) was at the request of a third party who has indicated
an intention or taken steps reasonably calculated to effect a CHANGE IN CONTROL
or (B) otherwise arose in connection with, or in anticipation of, a CHANGE IN
CONTROL which has been threatened or proposed, such termination shall be deemed
to have occurred after a CHANGE IN CONTROL for purposes of this Agreement
provided a CHANGE IN CONTROL shall actually have occurred.

1.1 From and after the date of occurrence of a CHANGE IN CONTROL, the EMPLOYER
shall cause the EXECUTIVE to be employed, and the EXECUTIVE shall accept
employment, with the duties, nature and place of such employment as described in
Section 2 of this Agreement. Solely for purposes of this Agreement, the term of
such employment, referred to hereinafter as the “EMPLOYMENT TERM,” shall
commence on the date when the CHANGE IN CONTROL shall have occurred and shall
end on the earlier of:

 

4



--------------------------------------------------------------------------------

(a) the second anniversary of the first to occur of:

(i) the date when the occurrence of an event described in subparagraph (a) of
Section 1 hereof shall be disclosed in a Schedule 13D or other such similar or
successor form promulgated by the Securities and Exchange Commission or Ontario
Securities Commission, filed with the Securities and Exchange Commission of
Washington, D.C. or the Ontario Securities Commission in Toronto, Ontario,
Canada, and the duplicate of which is actually received by THI, or

(ii) the date on which a transaction described in subparagraph (c) of Section 1
of this Agreement (other than a Non-Control Transaction) shall be consummated,
or

(iii) the first date on which at least thirty percent (30%) of the members of
the Board of Directors of THI are not INCUMBENT DIRECTORS; or

(b) the date when the EMPLOYMENT TERM shall be terminated by the EMPLOYER for
CAUSE or by the EXECUTIVE without GOOD REASON (as such terms are defined in
Section 4 of this Agreement); or

(c) the death of the EXECUTIVE.

Section 2. Duties, Nature and Place of Employment. During the EMPLOYMENT TERM,
the EXECUTIVE shall provide the EMPLOYER with such executive, financial,
administrative, and consulting services in managing and directing the EMPLOYER’S
business, which includes the provision of services on behalf of the EMPLOYER to
other THI subsidiaries in respect of the Business, as may be required by the
EXECUTIVE’S job description, as attached hereto, or as amended by the agreement
of the parties hereafter, or reasonably requested and directed from time to time
by action of the EMPLOYER’S Board of Directors. The EXECUTIVE shall at all times
faithfully, industriously and to the best of his/her ability and talent perform
all of the duties that may be required or requested of him/her pursuant to the
express terms and conditions of this Agreement. Such duties shall be performed
in Oakville, Ontario and, on a periodic basis, at such other place or places as
the interests, needs, business and opportunities of EMPLOYER, or THI’s other
subsidiaries, shall reasonably require.

Section 3. Remuneration during the EMPLOYMENT TERM. During the EMPLOYMENT TERM,
the EXECUTIVE shall receive from the EMPLOYER, the salary, benefits and
perquisites being paid to or afforded him immediately prior to the date of
occurrence of the CHANGE IN CONTROL, subject to annual review in the

 

5



--------------------------------------------------------------------------------

normal course of business as described in subsections 3.1 herein. Such salary
shall be paid to the EXECUTIVE on the same days of each month as the EMPLOYER
pays its other employees. The EXECUTIVE shall also be eligible to participate in
an annual bonus plan, not less favourable than such plan that EXECUTIVE was
eligible for immediately prior to the date of occurrence of the CHANGE IN
CONTROL. The EXECUTIVE shall also be entitled to all rights afforded him/her
under the terms of any outstanding stock options granted him/her by THI and all
incentive compensation and deferred compensation programs maintained by the
EMPLOYER in which the EXECUTIVE was entitled to participate immediately
preceding the CHANGE IN CONTROL, or successors to such programs.

3.1 During the EMPLOYMENT TERM, the THI Board of Directors, or a duly authorized
committee thereof, shall review annually the performance of the EXECUTIVE, which
shall be reported to THI by the EMPLOYER, the results of operations and
financial condition of THI, together with prevailing economic conditions and
other factors, and consider and determine whether to accept or vary a
recommendation of the EMPLOYER:

(a) whether the EMPLOYER should increase EXECUTIVE’s salary, and

(b) whether the EXECUTIVE should be paid a bonus pursuant to the applicable
bonus plan.

3.2 During the EMPLOYMENT TERM, the EMPLOYER shall cause the EXECUTIVE, his/her
spouse and dependent children to be enrolled in and covered by group life,
hospitalization, major medical and disability income insurance coverages under
insurance plans and executive physical examination plans not less favorable to
the EXECUTIVE than the plans of such description in effect immediately prior to
the date of occurrence of the CHANGE IN CONTROL.

3.3 During the EMPLOYMENT TERM, the EMPLOYER shall cause the EXECUTIVE to be a
participant in one or more retirement income (pension) plans which afford
participation and benefits to the EXECUTIVE on a basis not less favorable to the
EXECUTIVE than the plans of such description in effect immediately prior to the
date of occurrence of the CHANGE IN CONTROL.

3.4 During the EMPLOYMENT TERM, the EMPLOYER shall cause reimbursement to be
paid promptly to the EXECUTIVE for all expenses reasonably incurred by him/her
in connection with performing his/her duties pursuant hereto.

3.5 During the EMPLOYMENT TERM, in the event that the insurance and physical
examination plan benefits required by paragraph 3.2, above, or the

 

6



--------------------------------------------------------------------------------

retirement income (pension) plan benefits required by paragraph 3.3, above, are
not actually available to the EXECUTIVE under the terms of the plan(s) or
applicable law, then the EMPLOYER shall make available to the EXECUTIVE an
equivalent benefit, or an amount of cash consideration sufficient to fund or
purchase an equivalent benefit, computed as if s/he had received a full year of
service (for vesting and benefit purposes) for each of his/her years of service
with EMPLOYER, or any other affiliate or subsidiary or THI, including any years
for which s/he is entitled to payment under Section 3 during the EMPLOYMENT
TERM.

Section 4. Termination of Employment of the EXECUTIVE during the EMPLOYMENT
TERM. The EXECUTIVE’S employment hereunder may be terminated during the
EMPLOYMENT TERM under the following circumstances:

4.1 Cause. The EMPLOYER may terminate the EXECUTIVE’S employment under this
Agreement for “CAUSE.” A termination for CAUSE is a termination by reason of the
good faith determination by the EMPLOYER, subject to the approval of the THI
Board of Directors, that the EXECUTIVE (a) willfully and continually failed to
substantially perform his/her duties with the EMPLOYER (other than a failure
resulting from the EXECUTIVE’S incapacity due to physical or mental illness)
after a written demand for substantial performance is delivered to the EXECUTIVE
by the EMPLOYER, with the prior approval of the THI Board of Directors, which
specifically identifies the manner in which the EMPLOYER believes that the
EXECUTIVE has not substantially performed his/her duties and such failure
substantially to perform continues for at least fourteen (14) days, or (b) has
willfully engaged in conduct which is demonstrably and materially injurious to
the EMPLOYER or THI, monetarily or otherwise, or (c) has otherwise materially
breached this Agreement (including, without limitation, a voluntary termination
of the EXECUTIVE’S employment by the EXECUTIVE during the EMPLOYMENT TERM). No
act, nor failure to act, on the EXECUTIVE’S part, shall be considered “willful”
unless s/he has acted, or failed to act, with an absence of good faith and
without a reasonable belief that his/her action or failure to act was in the
best interest of the EMPLOYER and THI. Notwithstanding the foregoing, the
EXECUTIVE’S employment shall not be deemed to have been terminated for CAUSE
unless and until (1) there shall have been delivered to the EXECUTIVE a copy of
a written notice setting forth that the EXECUTIVE was guilty of conduct set
forth above in clause (a), (b) or (c) of the first sentence of this Section 4.1
and specifying the particulars thereof in detail, and (2) the EXECUTIVE shall
have been provided an opportunity to be heard by the Board of Directors of THI
(with the assistance of EXECUTIVE’S counsel).

4.2 (a) Good Reason. The EXECUTIVE may terminate his/her employment for “GOOD
REASON.” For purposes of this Agreement, GOOD REASON shall mean the occurrence
after a CHANGE IN CONTROL of any of the events or conditions described in
Subsections (1) through (5) hereof without the EXECUTIVE’S express written
consent:

 

7



--------------------------------------------------------------------------------

(1) a change in the EXECUTIVE’S status, title, position or responsibilities
(including reporting responsibilities) which, in the EXECUTIVE’S reasonable
judgment, does not represent a promotion from his/her status, title, position or
responsibilities as in effect immediately prior thereto; the assignment to the
EXECUTIVE of any duties or responsibilities which, in the EXECUTIVE’S reasonable
judgment, are inconsistent with such status, title, position or
responsibilities; or any removal of the EXECUTIVE from or failure to reappoint
or reelect him to any of such positions, except in connection with the
termination of his/her employment for DISABILITY, CAUSE, as a result of his/her
death, or by the EXECUTIVE other than for GOOD REASON;

(2) a reduction by the EMPLOYER in the EXECUTIVE’S base salary as in effect
immediately prior to the CHANGE IN CONTROL or as the same may be increased from
time to time thereafter;

(3) the EMPLOYER requiring the EXECUTIVE to be based at any place outside a 50
kilometer radius from the EXECUTIVE’S business office location immediately prior
to the CHANGE IN CONTROL, except for reasonably required travel on the
EMPLOYER’S behalf, or on behalf of another subsidiary of THI (or its
successor’s) business (or the business of any successor to THI as the
controlling voting shareholder (whether direct or indirect) of the EMPLOYER)
which is not materially greater than such travel requirements prior to the
CHANGE IN CONTROL;

(4) the failure by the EMPLOYER to continue to provide the EXECUTIVE with the
compensation and benefits substantially similar (in terms of benefit levels
and/or reward opportunities) to those provided for under this Agreement and
those provided to him/her under any of the employee benefit plans in which the
EXECUTIVE becomes a participant, or the taking of any action by the EMPLOYER
which would directly or indirectly materially reduce any of such benefits or
deprive the EXECUTIVE of any material fringe benefit enjoyed by him/her at the
time of the CHANGE IN CONTROL; or

(5) any material breach by THI or the EMPLOYER of any provision of this
Agreement.

(b) The EXECUTIVE’S right to terminate his/her employment pursuant to this
Section 4.2 shall not be affected by his/her incapacity due to physical or
mental illness.

 

8



--------------------------------------------------------------------------------

4.3 Notice of Termination. Any purported termination by the EMPLOYER or by the
EXECUTIVE shall be communicated by written NOTICE OF TERMINATION to the other.
For purposes of this Agreement, a “NOTICE OF TERMINATION” shall mean a notice
which indicates the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the EXECUTIVE’S employment under the
provision so indicated. If the EXECUTIVE’S employment is terminated by the
EMPLOYER for any reason, NOTICE OF TERMINATION must be given at least 30 days
prior to the EXECUTIVE’S TERMINATION DATE (as defined below). For purposes of
this Agreement, no such purported termination shall be effective without such
NOTICE OF TERMINATION.

4.4 Termination Date, Etc. “TERMINATION DATE” shall mean, if the EXECUTIVE’S
employment is terminated for any reason other than due to death, the date
specified in the Notice of Termination.

Section 5. Compensation Upon Termination. Upon termination of the EXECUTIVE’S
employment during the EMPLOYMENT TERM, the EXECUTIVE shall be entitled to the
following benefits:

5.1 If the EXECUTIVE’S employment shall be terminated by the EMPLOYER for CAUSE
or by the EXECUTIVE other than for GOOD REASON, the EMPLOYER shall pay the
EXECUTIVE his/her full base salary and accrued vacation pay through the
TERMINATION DATE, plus any benefits or awards which pursuant to the terms of any
compensation or benefit plan have been earned or become payable, but which have
not yet been paid to the EXECUTIVE and THI and the EMPLOYER shall have no
further obligations to the EXECUTIVE under this Agreement. The EXECUTIVE’S
benefits thereafter shall be determined in accordance with the EMPLOYER’S
employee benefit plans and other applicable programs and practices then in
effect.

5.2 If the EXECUTIVE’S employment terminates by reason of the EXECUTIVE’S death,
the EMPLOYER shall pay the EXECUTIVE’S beneficiaries his/her full base salary
and accrued vacation pay through the TERMINATION DATE, plus any benefits or
awards which pursuant to the terms of any compensation or benefit plan have been
earned or become payable, but which have not yet been paid to the EXECUTIVE and
a pro rata portion of any bonus or incentive award that the EXECUTIVE would have
been entitled to receive in respect of the calendar year in which the
EXECUTIVE’S TERMINATION DATE occurs had s/he continued in employment until the
end of such calendar year, payable at the same time that such bonuses or awards
are payable to other employees of the EMPLOYER. In the case of the EXECUTIVE’S
death, the EXECUTIVE’S beneficiaries’ benefits shall be determined in accordance
with the EMPLOYER’S employee benefit plans and other applicable programs and
practices then in effect.

 

9



--------------------------------------------------------------------------------

5.3 If the EXECUTIVE’S employment by the EMPLOYER shall be terminated (i) by the
EMPLOYER other than for CAUSE or death, or (ii) by the EXECUTIVE for GOOD
REASON, then the EXECUTIVE shall be entitled to the benefits provided below:

(a) the EMPLOYER shall pay the EXECUTIVE his/her full base salary and accrued
vacation pay through the TERMINATION DATE, plus the benefits or awards which
pursuant to the terms of any of the EMPLOYER’S compensation or benefit plans
have been earned or become payable as if all objectives including the completion
of the award cycle thereunder had been met, but which have not yet been paid to
the EXECUTIVE, and a pro rata portion of any bonus or incentive award that the
EXECUTIVE would have been entitled to receive in respect of the calendar year in
which the EXECUTIVE’S TERMINATION DATE occurs had s/he continued in employment
until the end of such calendar year, calculated as if all performance targets
under the applicable plan had been fully met at the target level by THI, by the
EMPLOYER and/or by the EXECUTIVE, as applicable; provided, however, that the
bonus payment provided for in this Section 5.3(a) shall be reduced (but not
below zero) by the amount, if any, payable to the EXECUTIVE in respect of the
year in which the EXECUTIVE’S TERMINATION DATE occurs under the provisions of
any other bonus or incentive plan, as applicable.

(b) as severance pay and in lieu of any further salary for periods subsequent to
the TERMINATION DATE, the EMPLOYER shall pay to the EXECUTIVE in a single
payment an amount in cash equal to three times the greater of (I) the sum of
(A) the EXECUTIVE’S annual base salary at the rate in effect at the time NOTICE
OF TERMINATION is given and (B) annual target bonus amount in effect at the time
NOTICE OF TERMINATION is given, or (II) the sum of (A) the average of the
EXECUTIVE’S annual base salary at the rate in effect at the time NOTICE OF
TERMINATION is given and the EXECUTIVE’S annual base salary for the two years
prior thereto; and (B) the average of the annual target bonus amount in effect
at the time NOTICE OF TERMINATION is given and the EXECUTIVE’S annual target
bonus amount for the two years prior thereto.

(c) as additional severance, the EMPLOYER shall pay to the EXECUTIVE in a single
payment an amount equal to the present value of the employer contributions the
EXECUTIVE would have accrued under the EMPLOYER’S registered pension plan and
supplemental plan, if any, if s/he had remained an employee for three years
following the TERMINATION DATE. For purposes of this determination, the base
salary of the EXECUTIVE over this period shall be equal to his/her base salary
in effect at the TERMINATION DATE, and the employee contribution rate of the
EXECUTIVE under the registered pension plan shall be

 

10



--------------------------------------------------------------------------------

equal to the contribution rate in effect at the TERMINATION DATE. Present values
shall be determined using a discount rate equal to the interest rate recommended
by the Canadian Institute of Actuaries for the computation of transfer values
from a registered pension plan.

(d) for the three years following the TERMINATION DATE, the EMPLOYER shall at
its expense continue on behalf of the EXECUTIVE and his/her dependents and
beneficiaries the life insurance, disability, medical, dental and
hospitalization benefits which were being provided to the EXECUTIVE at the time
NOTICE OF TERMINATION is given. The benefits provided in this Section 5.3(d)
shall be no less favorable to the EXECUTIVE, in terms of amounts and deductibles
and costs to him/her, than the coverage provided the EXECUTIVE under the
EMPLOYER’S plans providing such benefits at the time NOTICE OF TERMINATION is
given. The EMPLOYER’S obligation hereunder with respect to the foregoing
benefits shall be limited to the extent that the EXECUTIVE obtains any such
benefits pursuant to a subsequent employer’s benefit plans, in which case the
EMPLOYER may reduce the coverage of any benefits it is required to provide the
EXECUTIVE hereunder as long as the aggregate coverage of the combined benefit
plans is no less favorable to the EXECUTIVE in terms of amounts and deductibles
and costs to him/her, than the coverage which would be provided hereunder by the
EMPLOYER to the EXECUTIVE at the time the NOTICE OF TERMINATION is given. Except
as expressly set forth above, this paragraph (d) shall not be interpreted so as
to limit any benefits to which the EXECUTIVE or his/her dependents may be
entitled under any of the EMPLOYER’S employee benefit plans, programs or
practices following the EXECUTIVE’S termination of employment. Where such
benefits as contemplated in this section 5.3(d) are not available to EXECUTIVE
as a result of EXECUTIVE not being employed by the EMPLOYER, the EMPLOYER shall
pay, in a lump sum, the present value of the cost of such benefits, had they
been available under the same terms and conditions and the EMPLOYER benefit
plans, and net of any required contribution by the EXECUTIVE.

(e) for the three years following the TERMINATION DATE, the EMPLOYER shall pay
to the EXECUTIVE a monthly allowance equal to a pre-determined monthly amount
for the car payment, gas, maintenance and insurance for the grade level of the
EXECUTIVE, established by the EMPLOYER from time to time, to replace the benefit
of the car being used by the EXECUTIVE prior to the TERMINATION DATE. The
EXECUTIVE shall return the car being used by such EXECUTIVE to the EMPLOYER upon
the TERMINATION DATE.

5.4 The amounts provided for in Sections 5.1, 5.2 and 5.3(a), (b) and (c) shall
be paid within ten days after the EXECUTIVE’S TERMINATION DATE.

5.5 The EXECUTIVE shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or

 

11



--------------------------------------------------------------------------------

otherwise and no such payment, except as otherwise set forth in Section 5.3(d)
hereof, shall be offset or reduced by the amount of any compensation or benefits
provided to the EXECUTIVE in any subsequent employment.

Section 6. Effect of a CHANGE IN CONTROL. Upon the occurrence of any CHANGE IN
CONTROL, (a) any options to purchase shares of common stock of THI and any stock
appreciation rights or restricted stock units, or other equity award granted by
THI to the EXECUTIVE, which are not yet fully vested and exercisable, shall
become fully vested and exercisable, and (b) any restrictions remaining at that
time on any stock awarded to the EXECUTIVE by THI shall lapse.

Section 7. Fees and Expenses. The EMPLOYER shall pay all reasonable legal fees
and related expenses (including the costs of experts, evidence and counsel)
incurred in good faith by the EXECUTIVE as a result of (a) the termination of
the EXECUTIVE’S employment by the EMPLOYER or by the EXECUTIVE for GOOD REASON
(including all such fees and expenses, if any, incurred in contesting, defending
or disputing the basis for any such termination of employment), or (b) the
EXECUTIVE seeking to obtain or enforce any right or benefit provided by this
Agreement or by any other plan or arrangement maintained by the EMPLOYER under
which the EXECUTIVE is or may be entitled to receive benefits in accordance with
the terms hereof; provided, however, that such payments by EMPLOYER of
reasonable legal fees and related expenses of EXECUTIVE shall be required only
to the extent that the EXECUTIVE is determined, by non-appealable order of a
court of competent jurisdiction or through a properly conducted arbitration
proceeding, to be the prevailing party in any claim, dispute or action relating
to matters described in items (a) or (b) above.

Section 8. Protection of Business. Notwithstanding anything to the contrary in
this Agreement:

8.1 At all times during the EMPLOYMENT TERM while the EXECUTIVE is employed by
the EMPLOYER, the EXECUTIVE will not participate as a partner, joint venturer,
officer, director, employee, or representative, or have any direct financial
interest in, any business or enterprise conducting a quick service restaurant
business in the United States or Canada, other than a business or enterprise
engaged in operating restaurants under a franchise granted by the EMPLOYER, or
any affiliated person; provided, that the ownership by EXECUTIVE of securities
of a public corporation shall not be a violation of this subparagraph so long as
(a) the EXECUTIVE does not own, directly or indirectly, more than five percent
(5%) of any class of the securities of such corporation, and (b) the value of
such securities does not exceed ten percent (10%) of the net worth of the
EXECUTIVE; and provided further that ownership by EXECUTIVE of securities of THI
or any successor to THI by merger or other form of transaction contemplated by
subparagraph (a) or (c) of Section 1 hereof shall not be a violation of this
subparagraph.

 

12



--------------------------------------------------------------------------------

8.2 The EXECUTIVE will not at any time (during or after the expiration of the
EMPLOYMENT TERM) divulge, disclose, reveal or communicate to any person, firm,
corporation, partnership, joint venture or other entity, directly or indirectly,
any trade secrets or other information which the EXECUTIVE may have obtained
during the course of his/her employment by the EMPLOYER in respect of any
matters affecting or relating to the quick service restaurant business and/or,
in particular, the businesses of the EMPLOYER and any affiliated person,
including, without limitation, any of their plans, policies, business practices,
finances, recipes, methods of operation, franchises or other information known
to the EXECUTIVE to be considered by the EMPLOYER, or any affiliated person to
be confidential information.

8.3 Notwithstanding anything to the contrary contained in this Agreement, the
EXECUTIVE shall be required to pre-clear with the General Counsel of THI or
his/her designee any trades in the securities of THI of which the EXECUTIVE is
the legal or beneficial owner, or any securities of any successor of THI
following a CHANGE IN CONTROL, for a period of 12 months following the
TERMINATION DATE. The EXECUTIVE may not effectuate trades where the General
Counsel or his/her designee has not provided a permissive trading
recommendation. It is the EXECUTIVE’S obligation and responsibility to comply
with all applicable securities laws, including but not limited to the reporting
requirements of Section 16 of the U.S. Securities Exchange Act of 1934 for so
long as, and to the extent, applicable.

8.4 The restrictions on competition and other restrictions imposed upon the
EXECUTIVE by this Section 8 may be enforced by the EMPLOYER, THI or any of its
subsidiaries by an action for an injunction, it being agreed (in view of the
general practical impossibility of determining by computation or legal proof of
the exact amount of damages, if any, resulting to the EMPLOYER, THI or any of
its subsidiaries from a violation by the EXECUTIVE of the provisions of this
Section 8) that there would be no adequate remedy at law for any breach by the
EXECUTIVE of any such restriction.

Section 9. Notices and Payments. All payments required or permitted to be made
under the provisions of this Agreement, and all notices and other communications
required or permitted to be given or delivered under this Agreement to the
EMPLOYER or to the EXECUTIVE, which notices or communications must be in
writing, shall be deemed to have been given if delivered by hand, or mailed by
first class mail, addressed as follows:

 

13



--------------------------------------------------------------------------------

9.1 if to the EMPLOYER, to:

Chief Financial Officer

The TDL Group Corp.

874 Sinclair Road

Oakville, ON L6K 2Y1

With a copy to:

General Counsel

The TDL Group Corp.

874 Sinclair Road

Oakville, ON L6K 2Y1

9.2 if to EXECUTIVE, to:

 

 

 

     

 

     

 

     

 

   

The EMPLOYER or the EXECUTIVE may, by notice given to the others from time to
time, designate a different address for making payments required to be made, and
for the giving of notices or other communications required or permitted to be
given, to the party designating such new address. Any payment, notice or other
communication required or permitted to be given in accordance with this
Agreement shall be deemed to have been given if and when placed in the U.S. or
Canadian Mail (as applicable), addressed and mailed as provided above.

Section 10. Payroll Taxes. Any payment required or permitted to be made or given
to the EXECUTIVE pursuant to this Agreement shall be subject to the withholding
and other requirements of applicable laws, and to the deduction requirements of
any benefit plan maintained by the EMPLOYER in which the EXECUTIVE is a
participant, and to all reporting, filing and other requirements in respect of
such payments, and the EMPLOYER or THI, as applicable, shall promptly satisfy
all such requirements.

Section 11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Province of Ontario.

Section 12. Duplicate Originals. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be a duplicate original, but all
of which, taken together, shall constitute a single instrument.

 

14



--------------------------------------------------------------------------------

Section 13. Captions. The captions contained in this Agreement are included only
for convenience of reference and do not define, limit, explain or modify this
Agreement or its interpretation, construction or meaning.

Section 14. Severability. If any provision of this Agreement or the application
of any provision to any person or any circumstances shall be determined to be
invalid or unenforceable, then such determination shall not affect any other
provision of this Agreement or the application of said provision to any other
person or circumstance, all of which other provisions shall remain in full force
and effect. It is the intention of THI, the EMPLOYER and the EXECUTIVE that if
any provision of this Agreement is susceptible of two or more constructions, one
of which would render the provision enforceable and other or others of which
would render the provision unenforceable, then the provision shall have the
meaning which renders it enforceable.

Section 15. Number and Gender. When used in this Agreement, the number and
gender of each pronoun shall be construed to be such number and gender as the
context, circumstances or its antecedent may require.

Section 16. Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns (including successive, as well as
immediate, successors and assigns) of THI and the EMPLOYER; provided, however,
that the obligations of this Agreement may not be transferred by THI or the
EMPLOYER, except in accordance with the following proviso: provided further,
however, that if THI or the EMPLOYER transfers to any other person substantially
all of its assets and/or business by merger, consolidation, sale of assets or
otherwise, THI or the EMPLOYER, as applicable, must transfer its obligations
hereunder to such other person and such other person must accept such transfer
and assume the obligations of the EMPLOYER, and of THI, if applicable, imposed
hereby, resulting in a permissible assignment and transfer of this Agreement by
THI and/or the EMPLOYER, as applicable. THI or the EMPLOYER shall notify the
EXECUTIVE in writing within thirty (30) days following any transfer of business
and assets that the transferee has accepted the transfer and assumption of the
EMPLOYER’S, and of THI, if applicable, obligations under this Agreement. This
Agreement shall inure to the benefit of and be binding upon the heirs and
assigns (including successive, as well as immediate, assigns) of the EXECUTIVE;
provided, however, that the rights of the EXECUTIVE under this Agreement may be
assigned only to his personal representative or by will or pursuant to
applicable laws of descent and distribution.

Section 17. Arbitration. All matters in difference between the parties in
relation to this Agreement shall be referred to the arbitration of a single
arbitrator if the parties agree upon one, otherwise to three arbitrators, one to
be appointed by each party and a third to be chosen by the first two named
before they enter upon the business of arbitration. Such arbitration shall take
place in the City of Toronto, or as the parties may otherwise agree in writing.
The award and determination of the arbitrator or arbitrators or any two of the
three arbitrators shall be binding upon the parties and their respective

 

15



--------------------------------------------------------------------------------

heirs, executors, administrators and assigns. During the pendency of such
arbitration proceedings, the EXECUTIVE shall be entitled to the full benefits
provided by the Agreement.

Section 18. Termination of Prior Agreement. EXECUTIVE hereby acknowledges,
understands, and agrees that: (i) this Agreement replaces and supersedes, in its
entirety, the Prior Agreement; (ii) the Prior Agreement terminated and is of no
further force and effect as a result of the spin-off of THI from Wendy’s, which
occurred on September 29, 2006; and (iii) neither the EXECUTIVE nor Wendy’s
shall have any further rights, obligations, responsibilities or duties under the
Prior Agreement.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
to be effective as of the date first above written.

 

EMPLOYER: The TDL Group Corp. By:  

 

Print Name:  

 

Title:  

 

EXECUTIVE:

 

                                                             , an individual
THI: TIM HORTONS INC. By:  

 

Print Name:  

 

Title:  

 

 

17